Citation Nr: 9916312	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
arthritis and residuals of a shell fragment wound to the 
right hand.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
hearing loss disability.  

3.  Entitlement to an increased evaluation for a back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971, and had a second period of active service from 
January 1991 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated March 1993 and August 1995, where the 
issues identified on the first page of this decision were 
denied.

The issues of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a hearing loss disability, and for entitlement 
to a greater evaluation for the veteran's back disability, 
are addressed in the Remand section of the opinion.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right hand 
disorder was denied by the RO by means of a rating decision 
dated November 1988.  The veteran was notified of that 
decision, and of appellate procedures, but he did not perfect 
an appeal within the one year time period.

2.  The evidence received subsequent to November 1988 with 
regard to a claim for service connection for a right hand 
disorder is not so significant by itself, or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of his 
claims.

CONCLUSIONS OF LAW

1.  The November 1988 rating decision, wherein service 
connection for a right hand disorder was denied, is final.  
38 U.S.C. § 7105(c) (West 1991 & Supp. 1998), 38 C.F.R. 
§ 20.302 (1998).

2.  The evidence received subsequent to the RO's November 
1988 rating decision is not new and material, and does not 
serve to reopen the veteran's claim for service connection 
for a right hand disability.  38 U.S.C. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C. § 7105 (West 1991 & Supp. 
1998);  38 C.F.R. § 3.104(a) (1998).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran contends, in essence, that he suffers from a 
right hand disorder manifested by arthritis that is due to 
his active service.  Specifically, he contends that he 
manifested burns to the right hand that caused his arthritis.  

In the instant case, service connection for a right hand 
disorder was denied in a rating action dated November 1988.  
The RO noted, in a letter dated December 1988, that the 
veteran's service medical records did not reveal shrapnel 
wounds or arthritis of the right hand.  The veteran did not 
appeal that decision, and it became final in December 1989.  

The evidence received by VA subsequent to the November 1988 
rating decision consists of lay statements, VA medical 
records, and the veteran's hearing transcript, dated August 
1996.  

The lay statements pertain to the veteran's hearing disorders 
and are thus not relevant to his right hand disorder.  
Similarly, a large portion of the veteran's medical records 
pertain to his back disorder, and are also irrelevant to his 
right hand disorder.  However, there is a record dated 
September 1996 that shows that the veteran was seen for 
complaints of right hand pain.  The examiner noted that the 
veteran "had [his] right hand burned in Vietnam, and may 
have had some shrapnel in [his] hand." (emphasis in 
original).  The examiner also noted that the veteran had 
plastic surgery for his right hand, and that it "did pretty 
well until last four to five years, when he developed a 
progressive [ache] in most of his right hand (not left hand[. 
O]ver [the] last four days has gotten much more painful 
[without] any heat, redness, ... swelling, or deformity."  The 
results of the veteran's x-ray examination were reportedly 
negative.  The findings on objective examination were that 
there was mild swelling in the right "3rd [proximal 
interphalangeal joint].  The assessment was a (1) service-
connected burn to the right hand, and (2) "progressive ? 
[questionable] arthritic pain without obvious bony changes."  
The plan was to obtain a consult for "[service-connected] 
patient" to hand clinic.  

The veteran also testified at a personal hearing dated August 
1996.  He averred in that hearing that his arthritis 
condition is the product of an explosion, where burns and 
shrapnel came into contact with his right hand.  He further 
testifies that his right hand was wounded, and that a skin 
graft operative procedure was employed at that time.  

First, the Board finds that the medical evidence is new as 
contemplated by 38 C.F.R. § 3.156 (a).  It is new, in that it 
has not been associated with the veteran's claims folder as 
of November 1988, and that it also presents new information, 
in the form of the veteran's current hand condition. 

However, the evidence is not material, in that it does not 
bear directly and substantially upon the specific matter 
under consideration.  This evidence, at best, speculates that 
the veteran may have shrapnel in his hand.  The Court of 
Appeals for Veterans Claims has held that speculative medical 
opinions are not sufficient to present a well grounded claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The definition of 
speculative was addressed in Tirpak v. Derwinski.  Tirpak 
held that a medical opinion which stated "[i]f intubation 
had been successful, [the veteran] may or may not have 
survived the cardiac arrest" was speculative, 2 Vet. App. 
609, 610 (1992).   Further, in Obert v. Brown, the Court held 
that a statement which opines that the veteran "may" have 
been showing symptoms also [necessarily] implies that the 
veteran may not have been showing symptoms, and is therefore 
speculative.  
5 Vet. App. 30 (1993)(an opinion relating "the patient may 
have been having some symptoms of his multiple sclerosis for 
many years prior to the date of diagnosis" is speculative, 
and therefore not sufficient to present a well grounded 
claim.  Only in conjunction with a second, somewhat less 
speculative statement, is a minimally well grounded claim 
present.)  In Bostain v. West, the Court again held that a 
medical opinion that merely states that "his pre-existing 
service related condition may have in this manner contributed 
to his ultimate demise" is too speculative to establish a 
plausible claim.  11 Vet. App. 124, 127 (1998)(medical 
opinion stating that chronic stress and hypertension were 
well documented, that it is well known that hypertension can 
be an etiological factor in developing aneurysms and in 
causing them to enlarge, and that it certainly can also 
contribute to the presence of and acceleration of 
atherosclerotic disease, and requesting "I would hope that 
you would consider that his preexisting service related 
condition may have in this manner contributed to his ultimate 
demise" is speculative).  

The Board concludes, in the instant case, that the opinion of 
this examiner also necessarily implies that there may not be 
shrapnel in the veteran's right hand, and is therefore not 
sufficient to present a "minimally well grounded claim."  
Obert v. Brown, 5 Vet. App. at 33, Tirpak v. Derwinski, 2 
Vet. App. at 609, Bostain v. West, 11 Vet. App. at 127.  

The Board notes that the determination of whether a claim is 
well grounded is the second prong of the analysis as to 
whether new and material evidence has been received, however, 
the Board also finds that this speculative statement is not 
sufficient to reopen the veteran's claim, as it is also not 
material.  That is, none of the newly submitted evidence 
shows that there is a nexus between any in-service injury and 
a current disorder.  Moreover, although the veteran was 
evaluated for right hand symptomatology, that is, mild 
swelling of his 3rd proximal interphalangeal joint of his 
right hand, the assessment of "progressive ? arthritic pain 
without obvious bony changes", is also a speculative 
opinion, so that a current disorder is not shown.  

Thus, as this evidence is not probative to the issue of 
whether a current disorder is manifested that is related to 
the veteran's active service, no new and material evidence 
has been submitted, and the veteran's claim must be denied. 


ORDER

The veteran's claim to reopen the issue of service connection 
for a right hand disability is denied.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).
It appears that the veteran was last afforded a back 
examination in late 1993.  The Board is of the opinion that a 
more recent examination would be helpful prior to further 
appellate consideration.

In addition, service connection for a hearing loss disorder 
was denied in a rating action dated November 1988.  The RO 
noted, in a letter dated December 1988, that the veteran's 
service medical records did not reveal hearing loss 
impairment at discharge from his first period of service.  
The veteran did not appeal that decision, and it became final 
in December 1989.  However, the veteran also had a second 
period of service in the Persian Gulf, from January 1991 to 
June 1992.  The Board notes that the reports of audiograms 
between the veteran's two periods of service are of record, 
and show that the veteran's hearing loss impairment first 
rose to the level of a hearing loss disability for purposes 
of VA law and regulation in February 1990, prior to his entry 
into service in January 1991.  Thus, the question that must 
now be resolved is whether the veteran's hearing loss 
disorder increased in severity between January 1991 and June 
1992 so that it can be said to be aggravated by his second 
period of service.  

His results for the period prior to his entry into active 
service:
2/90
500
1000
2000
3000
4000
RIGHT EAR
25
05
55
75
80
LEFT EAR
10
05
40
65
70
The veteran began his second period of service in January 
1991.  His audiogram is dated in March 1991.  
3/91
500
1000
2000
3000
4000
RIGHT EAR
15
05
70
80
85
LEFT EAR
05
10
45
70
70
The veteran's separation audiogram is dated July 1992:
7/92
500
1000
2000
3000
4000
RIGHT EAR
-
5
65
85
90
LEFT EAR
-
10
50
65
80
The Board finds that a records review with examination is 
required prior to further consideration of the veteran's 
claims.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should inform the veteran that 
he or his representative should furnish, 
within a reasonable period of time, any 
additional evidence, to include but not 
limited to, private medical records, in 
support of his claim.

2.  The RO should schedule the veteran 
for a special VA back examination and a 
hearing loss examination, with audiogram 
and records review, by a specialist.  The 
veteran's claims folder and a complete 
copy of this Remand must be provided to 
the examiners.  

3.  The veteran's BACK EXAMINER shall: (1)  
Record the veteran's range of motion, (2)  
Note the full or normal ranges of motion 
on the examination report, and (3)  Note 
any functional impairment caused by pain 
or weakness on the examination report.  
If there is none, the examination report 
shall so note.  

4.  The examiner of the veteran's hearing 
impairment shall provide a medical 
opinion as to whether it is as likely as 
not that the veteran's hearing loss 
disorder increased in severity during his 
second period of active service, 
referencing the veteran's history, claims 
folder, and audiogram results reproduced 
above.  If the examiner is not qualified 
to provide the medical opinion, a records 
review by a specialist shall be arranged.  

The examiner shall also conduct all 
studies necessary to ascertain the 
current level of the veteran's hearing 
loss disability.  If any of the above 
determinations are not medically 
ascertainable, the examiner so shall note 
on the examination report.  

5.  Following completion of the above 
developments, the RO should review the 
veteran's examination report to verify 
that the items in paragraph three and 
four have been addressed by the examiners 
and noted on the veteran's examination 
reports. 

6.  The RO should also repair the 
veteran's claims folder and it should be 
returned to the Board in no less than 
three volumes. 

7.  Finally, the RO should then review 
the veteran's claims folder, and 
determine whether his claims can now be 
granted.  If the decision remains in 
whole or in part adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  Tirpak holds that the statement is speculative statement and "would not justify a belief by a fair and 
impartial individual that the claim is well grounded," 38 U.S.C. § 5107(a), particularly in light of the medical 
records and the death certificate which clearly attribute the veteran's death to acute myocardial infarction.  

